Mr. Justice Shepard
delivered the opinion of the Court:
Nor the reasons given in the opinion filed this day in the ease No. 1,101, of Evans, Commissioner, etc. v. The U. S. ex rel. Henry D. Phillips, ante, p. 202, it was error to enter judgment against the appellant after the dismissal of the action as against the Secretary of the Interior.
This conclusion, as in that case, renders it unnecessary to consider whether the Commissioner erred in his determination of the relator’s right to the fee claimed, or whether the determination of that question involved the exercise of discretion.
It may be.added, however, that if the relator’s contention be well founded as to his right to demand and receive the fee from the pensioner for his services in the matter of her accrued pension, as well as to recover the same from the Commissioner because illegally exacted under compulsion and paid under protest — in respect of which we express no opinion — he would have a plain remedy by action at law against the Commissioner.
Nor this reason alone, the petition for mandamus ought to have been dismissed. There is nothing better settled than that the writ of mandamus will not be granted in any case *210where the party applying has another remedy. Lochren v. Long, 6 App. D. C. 486, 506.
The judgment will be reversed with costs and the cause remanded with direction to dismiss the petition as to the appellant. It is so ordered. Reversed.